Name: Regulation (EC) No 715/2007 of the European Parliament and of the Council of 20 June 2007 on type approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (Text with EEA relevance)
 Type: Regulation
 Subject Matter: land transport;  mechanical engineering;  EU institutions and European civil service;  organisation of transport;  environmental policy;  deterioration of the environment
 Date Published: nan

 29.6.2007 EN Official Journal of the European Union L 171/1 REGULATION (EC) No 715/2007 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 20 June 2007 on type approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) The internal market comprises an area without internal frontiers in which the free movement of goods, persons, services and capital must be ensured. To that end a comprehensive Community type approval system for motor vehicles, established by Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type approval of motor vehicles and their trailers (3), is in place. The technical requirements for the type approval of motor vehicles with regard to emissions should therefore be harmonised to avoid requirements that differ from one Member State to another, and to ensure a high level of environmental protection. (2) This Regulation is one of a number of separate regulatory acts in the context of the Community type approval procedure under Directive 70/156/EEC. Therefore, that Directive should be amended accordingly. (3) At the request of the European Parliament a new regulatory approach has been introduced in EU vehicle legislation. Thus, this Regulation lays down fundamental provisions on vehicle emissions, whereas the technical specifications will be laid down by implementing measures adopted following comitology procedures. (4) In March 2001 the Commission launched the Clean Air For Europe (CAFE) programme, the major elements of which are outlined in a communication of 4 May 2005. This has led to the adoption of a thematic strategy on air pollution by a communication of 21 September 2005. One of the conclusions of the thematic strategy is that further reductions in emissions from the transport sector (air, maritime and land transport), from households and from the energy, agricultural and industrial sectors are needed to achieve EU air quality objectives. In this context, the task of reducing vehicle emissions should be approached as part of an overall strategy. The Euro 5 and 6 standards are one of the measures designed to reduce emissions of particulate matter and ozone precursors such as nitrogen oxides and hydrocarbons. (5) Achieving EU air quality objectives requires a continuing effort to reduce vehicle emissions. For that reason, industry should be provided with clear information on future emission limit values. This is why this Regulation includes, in addition to Euro 5, the Euro 6 stage of emission limit values. (6) In particular, a considerable reduction in nitrogen oxide emissions from diesel vehicles is necessary to improve air quality and comply with limit values for pollution. This requires reaching ambitious limit values at the Euro 6 stage without being obliged to forego the advantages of diesel engines in terms of fuel consumption and hydrocarbon and carbon monoxide emissions. Setting such a step for reducing nitrogen oxide emissions at an early stage will provide long-term, Europe-wide planning security for vehicle manufacturers. (7) In setting emissions standards it is important to take into account the implications for markets and manufacturers' competitiveness, the direct and indirect costs imposed on business and the benefits that accrue in terms of stimulating innovation, improving air quality, reducing health costs and increasing life expectancy, as well as the implications for the overall impact on carbon dioxide emissions. (8) Unrestricted access to vehicle repair information, via a standardised format which can be used to retrieve the technical information, and effective competition on the market for vehicle repair and maintenance information services are necessary to improve the functioning of the internal market, particularly as regards the free movement of goods, freedom of establishment and freedom to provide services. A great proportion of such information is related to on-board diagnostic (OBD) systems and their interaction with other vehicle systems. It is appropriate to lay down technical specifications that manufacturers' websites should follow, along with targeted measures to ensure reasonable access for small and medium-sized enterprises (SMEs). Common standards agreed with the involvement of stakeholders, such as the OASIS (4) format, can facilitate the exchange of information between manufacturers and service providers. It is therefore appropriate to initially require the use of the technical specifications of the OASIS format and to ask the Commission to request CEN/ISO to further develop this format into a standard with a view to replacing the OASIS format in due course. (9) Not later than four years after the date of entry into force of this Regulation, the Commission should review the operation of the system of access to all vehicle repair and maintenance information with a view to determining whether it would be appropriate to consolidate all provisions governing access to vehicle repair and maintenance information within a revised framework Directive on type approval. If the provisions governing access to all vehicle information are incorporated into that Directive, the corresponding provisions in this Regulation should be repealed, as long as the existing rights for access to repair and maintenance information are preserved. (10) The Commission should keep under review emissions which are as yet unregulated and which arise as a consequence of the wider use of new fuel formulations, engine technologies and emission control systems and, where necessary, submit a proposal to the European Parliament and to the Council with a view to regulating such emissions. (11) In order to facilitate the introduction and to maintain the existence of alternative fuel vehicles, which can have low nitrogen oxide and particulate emissions, and at the same time to encourage reduced emissions from petrol-powered vehicles, this Regulation introduces separate limit values for total hydrocarbons and total non-methane hydrocarbons. (12) Efforts should be continued to implement stricter emission limits, including reduction of carbon dioxide emissions, and to ensure that those limits relate to the actual performance of vehicles when in use. (13) In order to ensure that emissions of ultra fine particulate matter (PM 0,1 µm and below) are controlled, the Commission should adopt as soon as possible, and introduce at the latest upon entry into force of the Euro 6 stage, a number based approach to emissions of PM in addition to the mass based approach which is currently used. The number based approach to emissions of PM should draw on the results of the UN/ECE's Particulate Measurement Programme (PMP) and be consistent with the existing ambitious objectives for the environment. (14) To provide greater repeatability in measuring the mass and number of particulate emissions in the laboratory, the Commission should adopt a new measurement procedure replacing the current one. This should be introduced as soon as possible and at the latest upon entry into force of the Euro 6 stage. It should be based on the results of the PMP. When the new measurement procedure is implemented, the PM mass emission limits set out in this Regulation should be recalibrated, as the new procedure records a lower level of mass than the current one. (15) The Commission should keep under review the need to revise the New European Drive Cycle as the test procedure that provides the basis of EC type approval emissions regulations. Updating or replacement of the test cycles may be required to reflect changes in vehicle specification and driver behaviour. Revisions may be necessary to ensure that real world emissions correspond to those measured at type approval. The use of portable emission measurement systems and the introduction of the not-to-exceed regulatory concept should also be considered. (16) OBD systems are important in the control of emissions during the use of a vehicle. Due to the importance of controlling real world emissions, the Commission should keep under review the requirements for such systems and the tolerance thresholds for monitoring faults. (17) A standardised method of measuring fuel consumption and carbon dioxide emissions of vehicles is necessary to ensure that no technical barriers to trade arise between Member States. Furthermore, it is also necessary to ensure that customers and users are supplied with objective and precise information. (18) Before drawing up a proposal for future emission standards, the Commission should set up studies designed to determine whether the continued subdivision of vehicle categories into groups is still necessary and whether mass neutral emission limits can be applied. (19) Member States should be able, by means of financial incentives, to accelerate the placing on the market of vehicles which satisfy the requirements adopted at Community level. However, such incentives should comply with the provisions of the Treaty, in particular the rules on state aid. This is in order to avoid distortions of the internal market. This Regulation should not affect the Member States right to include emissions in the basis for calculating taxes levied on vehicles. (20) Given that the legislation on vehicle emissions and fuel consumption has developed over more than 35 years and is now spread over more than 24 Directives, it is advisable to replace those Directives by a new regulation and a number of implementing measures. A regulation will ensure that the detailed technical provisions are directly applicable to manufacturers, approval authorities and technical services and that they can be updated in a much faster and more efficient way. Directives 70/220/EEC (5), 72/306/EEC (6), 74/290/EEC (7), 80/1268/EEC (8), 83/351/EEC (9), 88/76/EEC (10), 88/436/EEC (11), 89/458/EEC (12), 91/441/EEC (13), 93/59/EEC (14), 94/12/EC (15), 96/69/EC (16), 98/69/EC (17), 2001/1/EC (18), 2001/100/EC (19) and 2004/3/EC (20) should therefore be repealed. In addition, the Member States should also repeal the transposing legislation of the repealed Directives. (21) In order to clarify the scope of legislation on vehicle emissions, Directive 2005/55/EC of the European Parliament and of the Council of 28 September 2005 on the approximation of the laws of the Member States relating to the measures to be taken against the emission of gaseous and particulate pollutants from compression-ignition engines for use in vehicles, and the emission of gaseous pollutants from positive-ignition engines fuelled with natural gas or liquefied petroleum gas for use in vehicles (21) should be amended in such a way as to cover all heavy-duty vehicles so as to make clear that this Regulation concerns light-duty vehicles. (22) To ensure a smooth transition from the existing Directives to this Regulation, the applicability of this Regulation should be deferred by a certain period after its entry into force. However, during that period manufacturers should be able to choose to have vehicles approved under either the existing Directives or this Regulation. Moreover, the provisions on financial incentives should be applicable immediately after the entry into force of this Regulation. The validity of type approvals granted under the existing Directives is not to be affected by the entry into force of this Regulation. (23) To ensure a smooth transition from the existing Directives to this Regulation, certain exceptions for vehicles designed to fulfil specific social needs should be foreseen in the Euro 5 stage. These exceptions should cease with the entry into force of the Euro 6 stage. (24) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (22). (25) In particular, power should be conferred on the Commission to introduce particle number based limit values in Annex I, as well as to recalibrate the particulate mass based limit values set out in that Annex. Since those measures are of general scope and are designed to amend non-essential elements of this Regulation, they should be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (26) Power should also be conferred on the Commission to establish specific procedures, tests and requirements for type approval, as well as a revised measurement procedure for particulates and a particle number based limit value, and to adopt measures concerning the use of defeat devices, access to vehicle repair and maintenance information and test cycles used to measure emissions. Since those measures are of general scope and are designed to supplement this Regulation by the addition of new non-essential elements, they should be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (27) Since the objectives of this Regulation, namely the realisation of the internal market through the introduction of common technical requirements concerning emissions from motor vehicles and guaranteed access to vehicle repair and maintenance information for independent operators on the same basis as for authorised dealers and repairers, cannot be sufficiently achieved by the Member States and can therefore be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity, as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve those objectives, HAVE ADOPTED THIS REGULATION: CHAPTER I SUBJECT MATTER, SCOPE AND DEFINITIONS Article 1 Subject matter 1. This Regulation establishes common technical requirements for the type approval of motor vehicles (vehicles) and replacement parts, such as replacement pollution control devices, with regard to their emissions. 2. In addition, this Regulation lays down rules for in-service conformity, durability of pollution control devices, on-board diagnostic (OBD) systems, measurement of fuel consumption and accessibility of vehicle repair and maintenance information. Article 2 Scope 1. This Regulation shall apply to vehicles of categories M1, M2, N1 and N2 as defined in Annex II to Directive 70/156/EEC with a reference mass not exceeding 2 610 kg. 2. At the manufacturer's request, type approval granted under this Regulation may be extended from vehicles covered by paragraph 1 to M1, M2, N1 and N2 vehicles as defined in Annex II to Directive 70/156/EEC with a reference mass not exceeding 2 840 kg and which meet the conditions laid down in this Regulation and its implementing measures. Article 3 Definitions For the purposes of this Regulation and its implementing measures the following definitions shall apply: 1. hybrid vehicle means a vehicle with at least two different energy converters and two different energy storage systems (on vehicle) for the purpose of vehicle propulsion; 2. vehicles designed to fulfil specific social needs means diesel vehicles of category M1 which are either: (a) special purpose vehicles as defined in Directive 70/156/EEC with a reference mass exceeding 2 000 kg; (b) vehicles with a reference mass exceeding 2 000 kg and designed to carry seven or more occupants including the driver with the exclusion, as from 1 September 2012, of vehicles of category M1G as defined in Directive 70/156/EEC; or (c) vehicles with a reference mass exceeding 1 760 kg which are built specifically for commercial purposes to accommodate wheelchair use inside the vehicle; 3. reference mass means the mass of the vehicle in running order less the uniform mass of the driver of 75 kg and increased by a uniform mass of 100 kg; 4. gaseous pollutants means the exhaust gas emissions of carbon monoxide, oxides of nitrogen, expressed in nitrogen dioxide (NO2) equivalent, and hydrocarbons; 5. particulate pollutants means components of the exhaust gas which are removed from the diluted exhaust gas at a maximum temperature of 325 °K (52 °C) by means of the filters described in the test procedure for verifying average tailpipe emissions; 6. tailpipe emissions means the emission of gaseous and particulate pollutants; 7. evaporative emissions means the hydrocarbon vapours emitted from the fuel system of a vehicle other than those from tailpipe emissions; 8. crankcase means the spaces in, or external to, an engine which are connected to the oil sump by internal or external ducts through which gases and vapours can be emitted; 9. on-board diagnostic system or OBD system means a system for emission control which has the capability of identifying the likely area of malfunction by means of fault codes stored in a computer memory; 10. defeat device means any element of design which senses temperature, vehicle speed, engine speed (RPM), transmission gear, manifold vacuum or any other parameter for the purpose of activating, modulating, delaying or deactivating the operation of any part of the emission control system, that reduces the effectiveness of the emission control system under conditions which may reasonably be expected to be encountered in normal vehicle operation and use; 11. pollution control device means those components of a vehicle that control and/or limit tailpipe and evaporative emissions; 12. original pollution control device means a pollution control device or an assembly of such devices covered by the type approval granted for the vehicle concerned; 13. replacement pollution control device means a pollution control device or an assembly of such devices intended to replace an original pollution control device and which can be approved as a separate technical unit as defined in Directive 70/156/EEC; 14. vehicle repair and maintenance information means all information required for diagnosis, servicing, inspection, periodic monitoring, repair, re-programming or re-initialising of the vehicle and which the manufacturers provide for their authorised dealers and repairers, including all subsequent amendments and supplements to such information. This information includes all information required for fitting parts or equipment on vehicles; 15. independent operator means undertakings other than authorised dealers and repairers which are directly or indirectly involved in the repair and maintenance of motor vehicles, in particular repairers, manufacturers or distributors of repair equipment, tools or spare parts, publishers of technical information, automobile clubs, roadside assistance operators, operators offering inspection and testing services, operators offering training for installers, manufacturers and repairers of equipment for alternative fuel vehicles; 16. biofuels means liquid or gaseous fuels for transport, produced from biomass; 17. alternative fuel vehicle means a vehicle designed to be capable of running on at least one type of fuel that is either gaseous at atmospheric temperature and pressure, or substantially non-mineral oil derived. CHAPTER II MANUFACTURERS TYPE-APPROVAL OBLIGATIONS Article 4 Manufacturers obligations 1. Manufacturers shall demonstrate that all new vehicles sold, registered or put into service in the Community are type approved in accordance with this Regulation and its implementing measures. Manufacturers shall also demonstrate that all new replacement pollution control devices requiring type approval which are sold or put into service in the Community are type approved in accordance with this Regulation and its implementing measures. These obligations include meeting the emission limits set out in Annex I and the implementing measures referred to in Article 5. 2. Manufacturers shall ensure that type approval procedures for verifying conformity of production, durability of pollution control devices and in-service conformity are met. In addition, the technical measures taken by the manufacturer must be such as to ensure that the tailpipe and evaporative emissions are effectively limited, pursuant to this Regulation, throughout the normal life of the vehicles under normal conditions of use. Therefore, in-service conformity measures shall be checked for a period of up to five years or 100 000 km, whichever is the sooner. Durability testing of pollution control devices undertaken for type approval shall cover 160 000 km. To comply with this durability test, the manufacturers should have the possibility to make use of test bench ageing, subject to the implementing measures referred to in paragraph 4. In-service conformity shall be checked, in particular, for tailpipe emissions as tested against emission limits set out in Annex I. In order to improve control of evaporative emissions and low ambient temperature emissions, the test procedures shall be reviewed by the Commission. 3. Manufacturers shall set out carbon dioxide emissions and fuel consumption figures in a document given to the purchaser of the vehicle at the time of purchase. 4. The specific procedures and requirements for the implementation of paragraphs 2 and 3 shall be established in accordance with the procedure referred to in Article 15(2). Article 5 Requirements and tests 1. The manufacturer shall equip vehicles so that the components likely to affect emissions are designed, constructed and assembled so as to enable the vehicle, in normal use, to comply with this Regulation and its implementing measures. 2. The use of defeat devices that reduce the effectiveness of emission control systems shall be prohibited. The prohibition shall not apply where: (a) the need for the device is justified in terms of protecting the engine against damage or accident and for safe operation of the vehicle; (b) the device does not function beyond the requirements of engine starting; or (c) the conditions are substantially included in the test procedures for verifying evaporative emissions and average tailpipe emissions. 3. The specific procedures, tests and requirements for type approval set out in this paragraph, as well as requirements for the implementation of paragraph 2, which are designed to amend non-essential elements of this Regulation, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 15(3). This shall include establishing the requirements relating to: (a) tailpipe emissions, including test cycles, low ambient temperature emissions, emissions at idling speed, smoke opacity and correct functioning and regeneration of after-treatment systems; (b) evaporative emissions and crankcase emissions; (c) OBD systems and in-use performance of pollution control devices; (d) durability of pollution control devices, replacement pollution control devices, in-service conformity, conformity of production and roadworthiness; (e) measurement of greenhouse gas emissions and fuel consumption; (f) hybrid vehicles and alternative fuel vehicles; (g) extension of type approvals and requirements for small volume manufacturers; (h) test equipment; and (i) reference fuels, such as petrol, diesel, gaseous fuels and biofuels, such as bioethanol, biodiesel and biogas. The above requirements shall, where relevant, apply to vehicles regardless of the type of fuel by which they are powered. CHAPTER III ACCESS TO VEHICLE REPAIR AND MAINTENANCE INFORMATION Article 6 Manufacturers' obligations 1. Manufacturers shall provide unrestricted and standardised access to vehicle repair and maintenance information to independent operators through websites using a standardised format in a readily accessible and prompt manner, and in a manner which is non-discriminatory compared to the provision given or access granted to authorised dealers and repairers. With a view to facilitating the achievement of this objective, the information shall be submitted in a consistent manner, initially in accordance with the technical requirements of the OASIS format (23). Manufacturers shall also make training material available to independent operators and authorised dealers and repairers. 2. The information referred to in paragraph 1 shall include: (a) an unequivocal vehicle identification; (b) service handbooks; (c) technical manuals; (d) component and diagnosis information (such as minimum and maximum theoretical values for measurements); (e) wiring diagrams; (f) diagnostic trouble codes (including manufacturer specific codes); (g) the software calibration identification number applicable to a vehicle type; (h) information provided concerning, and delivered by means of, proprietary tools and equipment; and (i) data record information and two-directional monitoring and test data. 3. Authorised dealers or repairers within the distribution system of a given vehicle manufacturer shall be regarded as independent operators for the purposes of this Regulation to the extent that they provide repair or maintenance services for vehicles in respect of which they are not members of the vehicle manufacturer's distribution system. 4. The vehicle repair and maintenance information shall always be available, except as required for maintenance purposes of the information system. 5. For the purposes of manufacture and servicing of OBD-compatible replacement or service parts and diagnostic tools and test equipment, manufacturers shall provide the relevant OBD and vehicle repair and maintenance information on a non-discriminatory basis to any interested component, diagnostic tools or test equipment manufacturer or repairer. 6. For the purposes of the design and manufacture of automotive equipment for alternative fuel vehicles, manufacturers shall provide the relevant OBD and vehicle repair and maintenance information on a non-discriminatory basis to any interested manufacturer, installer or repairer of equipment for alternative fuel vehicles. 7. When applying for EC type approval or national type approval, the manufacturer shall provide the type approval authority with proof of compliance with this Regulation relating to access to vehicle repair and maintenance information and to the information referred to in paragraph 5. In the event that such information is not yet available, or does not yet conform to this Regulation and its implementing measures at that point in time, the manufacturer shall provide it within six months from the date of type approval. If such proof of compliance is not provided within that period, the approval authority shall take appropriate measures to ensure compliance. The manufacturer shall make subsequent amendments and supplements to vehicle repair and maintenance information available on its websites at the same time they are made available to authorised repairers. Article 7 Fees for access to vehicle repair and maintenance information 1. Manufacturers may charge reasonable and proportionate fees for access to vehicle repair and maintenance information covered by this Regulation; a fee is not reasonable or proportionate if it discourages access by failing to take into account the extent to which the independent operator uses it. 2. Manufacturers shall make available vehicle repair and maintenance information on a daily, monthly, and yearly basis, with fees for access to such information varying in accordance with the respective periods of time for which access is granted. Article 8 Implementing measures The measures necessary for implementation of Articles 6 and 7, which are designed to amend non-essential elements of this Regulation, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 15(3). This shall include the definition and updating of technical specifications relating to the way in which OBD and vehicle repair and maintenance information shall be provided, with special attention being paid to the specific needs of SMEs. Article 9 Report Not later than 2 July 2011, the Commission shall present to the European Parliament and to the Council a report on the operation of the system of access to vehicle repair and maintenance information, with particular consideration being given to the effect on competition and the operation of the internal market and the environmental benefits. The report shall consider whether it would be appropriate to consolidate all provisions governing access to vehicle repair and maintenance information within a revised framework directive on type approval. CHAPTER IV OBLIGATIONS OF MEMBER STATES Article 10 Type approval 1. With effect from 2 July 2007, if a manufacturer so requests, the national authorities may not, on grounds relating to emissions or fuel consumption of vehicles, refuse to grant EC type approval or national type approval for a new type of vehicle, or prohibit the registration, sale or entry into service of a new vehicle, where the vehicle concerned complies with this Regulation and its implementing measures, and in particular with the Euro 5 limit values set out in Table 1 of Annex I or with the Euro 6 limit values set out in Table 2 of Annex I. 2. With effect from 1 September 2009, and from 1 September 2010 in the case of category N1 class II and III and category N2 vehicles, the national authorities shall refuse, on grounds relating to emissions or fuel consumption, to grant EC type approval or national type approval for new types of vehicle which do not comply with this Regulation and its implementing measures, and in particular with the Annexes, with the exception of the Euro 6 limit values set out in Table 2 of Annex I. For the test on tailpipe emissions, the limit values applied to vehicles designed to fulfil specific social needs shall be the same as for category N1 class III vehicles. 3. With effect from 1 January 2011, and from 1 January 2012 in the case of category N1 class II and III and category N2 vehicles and vehicles designed to fulfil specific social needs, national authorities shall, in the case of new vehicles which do not comply with this Regulation and its implementing measures, and in particular with the Annexes with the exception of the Euro 6 limit values set out in Table 2 of Annex I, consider certificates of conformity to be no longer valid for the purposes of Article 7(1) of Directive 70/156/EEC and shall, on grounds relating to emissions or fuel consumption, prohibit the registration, sale or entry into service of such vehicles. For the test on tailpipe emissions, the limit values applied to vehicles designed to fulfil specific social needs shall be the same as for category N1 class III vehicles. 4. With effect from 1 September 2014, and from 1 September 2015 in the case of category N1 class II and III and category N2 vehicles, the national authorities shall refuse, on grounds relating to emissions or fuel consumption, to grant EC type approval or national type approval for new types of vehicle which do not comply with this Regulation and its implementing measures, and in particular with the Euro 6 limit values set out in Table 2 of Annex I. 5. With effect from 1 September 2015, and from 1 September 2016 in the case of category N1 class II and III and category N2 vehicles, national authorities shall, in the case of new vehicles which do not comply with this Regulation and its implementing measures, and in particular with the Euro 6 limit values set out in Table 2 of Annex I, consider certificates of conformity to be no longer valid for the purposes of Article 7(1) of Directive 70/156/EEC and shall, on grounds relating to emissions or fuel consumption, prohibit the registration, sale or entry into service of such vehicles. Article 11 Type approval of replacement parts 1. For new replacement pollution control devices intended to be fitted on vehicles approved under this Regulation, national authorities shall prohibit their sale or installation on a vehicle if they are not of a type in respect of which a type approval has been granted in compliance with this Regulation and its implementing measures. 2. National authorities may continue to grant extensions to EC type approvals for replacement pollution control devices intended for standards preceding this Regulation under the terms which originally applied. National authorities shall prohibit the sale or installation on a vehicle of such replacement pollution control devices unless they are of a type in respect of which a relevant type approval has been granted. 3. Replacement pollution control devices intended to be fitted on vehicles type approved prior to the adoption of component type approval requirements are exempt from the requirements of paragraphs 1 and 2. Article 12 Financial incentives 1. Member States may make provision for financial incentives that apply to vehicles in series production which comply with this Regulation and its implementing measures. Those incentives shall be valid for all new vehicles offered for sale on the market of a Member State which comply at least with the emission limit values in Table 1 of Annex I in advance of the dates set out in Article 10(3); they shall cease on those dates. Financial incentives that apply exclusively to vehicles which comply with the emission limit values in Table 2 of Annex I may be granted for such new vehicles offered for sale on the market of a Member State from the dates set out in Article 10(3) in advance of the dates set out in Article 10(5); they shall cease on the dates set out in Article 10(5). 2. Member States may grant financial incentives for the retrofitting of in-use vehicles and for scrapping vehicles which do not comply. 3. For each type of vehicle, the financial incentives referred to in paragraphs 1 and 2 shall not exceed the additional cost of the technical devices introduced to ensure compliance with the emission limits specified in Annex I, including the cost of installation on the vehicle. 4. The Commission shall be informed in sufficient time of plans to institute or change the financial incentives referred to in paragraphs 1 and 2. Article 13 Penalties 1. Member States shall lay down the provisions on penalties applicable for infringement by manufacturers of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive. Member States shall notify those provisions to the Commission by 2 January 2009 and shall notify it without delay of any subsequent amendment affecting them. 2. The types of infringements which are subject to a penalty shall include: (a) making false declarations during the approval procedures or procedures leading to a recall; (b) falsifying test results for type approval or in-service conformity; (c) withholding data or technical specifications which could lead to recall or withdrawal of type approval; (d) use of defeat devices; and (e) refusal to provide access to information. CHAPTER V FINAL PROVISIONS Article 14 Redefinition of specifications 1. The Commission shall consider including methane emissions in the calculation of carbon dioxide emissions. If necessary, the Commission shall present a proposal to the European Parliament and the Council with measures to account for, or limit, methane emissions. 2. After the completion of the UN/ECE Particulate Measurement Programme, conducted under the auspices of the World Forum for Harmonisation of Vehicle Regulations, and at the latest upon entry into force of Euro 6, the Commission shall adopt the following measures, which are designed to amend non-essential elements of this Regulation, inter alia by supplementing it, without lowering the existing ambition level with regard to the environment: (a) amendment of this Regulation in accordance with the regulatory procedure with scrutiny referred to in Article 15(3) for the purpose of recalibrating the particulate mass based limit values set out in Annex I to this Regulation, and introducing particle number based limit values in that Annex so that they correlate broadly with the petrol and diesel mass limit values; (b) adoption of a revised measurement procedure for particulates and a particle number limit value, in accordance with the regulatory procedure with scrutiny referred to in Article 15(3). 3. The Commission shall keep under review the procedures, tests and requirements referred to in Article 5(3) as well as the test cycles used to measure emissions. If the review finds that these are no longer adequate or no longer reflect real world emissions, they shall be adapted so as to adequately reflect the emissions generated by real driving on the road. The necessary measures, which are designed to amend non-essential elements of this Regulation, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 15(3). 4. The Commission shall keep under review the pollutants subject to the requirements and tests referred to in Article 5(3). If the Commission concludes that it is appropriate to regulate the emissions of additional pollutants it shall present a proposal to the European Parliament and to the Council to amend this Regulation accordingly. 5. The Commission shall review the emission limits set out in Table 4 of Annex I for the carbon monoxide and hydrocarbon tailpipe emissions after a cold start test and shall present, as appropriate, a proposal to the European Parliament and to the Council with a view to tightening the emission limits. 6. The relevant Annexes of Directive 2005/55/EC shall be amended in accordance with the regulatory procedure with scrutiny referred to in Article 15(3) so that they contain requirements for the type approval of all vehicles covered by the scope of that Directive. Article 15 Committee procedure 1. The Commission shall be assisted by a committee. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 16 Amendments to Directives 70/156/EEC and 2005/55/EC 1. Directive 70/156/EEC shall be amended in accordance with Annex II to this Regulation. 2. Directive 2005/55/EC is hereby amended as follows: (a) The title shall be replaced by the following: Directive 2005/55/EC of the European Parliament and of the Council of 28 September 2005 on type approval of heavy duty vehicles and engines with respect to their emissions (Euro IV and V); (b) Article 1 shall be replaced by the following: Article 1 For the purposes of this Directive the following definitions shall apply: (a) vehicle  means any motor vehicle as defined in Article 2 of Directive 70/156/EEC with a reference mass exceeding 2 610 kg; (b) engine  means the motive propulsion source of a vehicle for which type-approval as a separate technical unit, as defined in Article 2 of Directive 70/156/EEC, may be granted; (c) enhanced environment-friendly vehicle (EEV)  means a vehicle propelled by an engine which complies with the permissive emission limit values set out in row C of the tables in Section 6.2.1 of Annex I.; (c) Section 1 of Annex I shall be replaced by the following: 1. This Directive applies to the control of gaseous and particulate pollutants, useful life of emission control devices, conformity of in-service vehicles/engines and on-board diagnostic (OBD) systems of all motor vehicles, and to engines as specified in Article 1 with the exception of those vehicles of category M1, N1, N2 and M2 for which type-approval has been granted under Regulation (EC) No 715/2007 (24). Article 17 Repeal 1. The following Directives shall be repealed with effect from 2 January 2013:  Directive 70/220/EEC,  Directive 72/306/EEC,  Directive 74/290/EEC,  Directive 77/102/EEC,  Directive 78/665/EEC,  Directive 80/1268/EEC,  Directive 83/351/EEC,  Directive 88/76/EEC,  Directive 88/436/EEC,  Directive 89/458/EEC,  Directive 91/441/EEC,  Directive 93/59/EEC,  Directive 93/116/EC,  Directive 94/12/EC,  Directive 96/44/EC,  Directive 96/69/EC,  Directive 98/69/EC,  Directive 98/77/EC,  Directive 1999/100/EC,  Directive 1999/102/EC,  Directive 2001/1/EC,  Directive 2001/100/EC,  Directive 2002/80/EC,  Directive 2003/76/EC,  Directive 2004/3/EC. 2. Annexes II and V of Commission Directive 89/491/EEC of 17 July 1989 adapting to technical progress Council Directives 70/157/EEC, 70/220/EEC, 72/245/EEC, 72/306/EEC, 80/1268/EEC and 80/1269/EEC relating to motor vehicles (25) shall be deleted with effect from 2 January 2013. 3. References made to the repealed Directives shall be construed as being made to this Regulation. 4. Member States shall repeal their implementing legislation adopted under the Directives referred to in paragraph 1 with effect from 2 January 2013. Article 18 Entry into force 1. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. 2. This Regulation shall apply from 3 January 2009, with the exception of Articles 10(1) and 12 which shall apply from 2 July 2007. 3. The amendments or implementing measures referred to in Article 5(3) and Article 14(6) shall be adopted by 2 July 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 20 June 2007. For the European Parliament The President H.-G. PÃ TTERING For the Council The President G. GLOSER (1) OJ C 318, 23.12.2006, p. 62. (2) Opinion of the European Parliament of 13 December 2006 (not yet published in the Official Journal) and Council Decision of 30 May 2007. (3) OJ L 42, 23.2.1970, p. 1. Directive as last amended by Directive 2006/96/EC (OJ L 363, 20.12.2006, p. 81). (4) Organisation for the Advancement of Structured Information Standards. (5) Council Directive 70/220/EEC of 20 March 1970 on the approximation of the laws of the Member States on measures to be taken against air pollution by emissions from motor vehicles (OJ L 76, 6.4.1970, p. 1). Directive as last amended by Commission Directive 2003/76/EC (OJ L 206, 15.8.2003, p. 29). (6) Council Directive 72/306/EEC of 2 August 1972 on the approximation of the laws of the Member States relating to the measures to be taken against the emission of pollutants from diesel engines for use in vehicles (OJ L 190, 20.8.1972, p. 1). Directive as last amended by Commission Directive 2005/21/EC (OJ L 61, 8.3.2005, p. 25). (7) Council Directive 74/290/EEC of 28 May 1974 adapting to technical progress Council Directive No 70/220/EEC on the approximation of the laws of the Member States relating to measures to be taken against air pollution by gases from positive-ignition engines of motor vehicles (OJ L 159, 15.6.1974, p. 61). Directive as amended by Directive 2006/101/EC (OJ L 363, 20.12.2006, p. 238). (8) Council Directive 80/1268/EEC of 16 December 1980 relating to the carbon dioxide emissions and the fuel consumption of motor vehicles (OJ L 375, 31.12.1980, p. 36). Directive as last amended by Directive 2004/3/EC of the European Parliament and of the Council (OJ L 49, 19.2.2004, p. 36). (9) Council Directive 83/351/EEC of 16 June 1983 amending Directive 70/220/EEC on the approximation of the laws of the Member States relating to measures to be taken against air pollution by gases from positive-ignition engines of motor vehicles (OJ L 197, 20.7.1983, p. 1). (10) Council Directive 88/76/EEC of 3 December 1987 amending Directive 70/220/EEC on the approximation of the laws of the Member States relating to measures to be taken against air pollution by gases from the engines of motor vehicles (OJ L 36, 9.2.1988, p. 1). (11) Council Directive 88/436/EEC of 16 June 1988 amending Directive 70/220/EEC on the approximation of the laws of the Member States relating to measures to be taken against air pollution by gases from engines of motor vehicles (Restriction of particulate pollutant emissions from diesel engines) (OJ L 214, 6.8.1988, p. 1). (12) Council Directive 89/458/EEC of 18 July 1989 amending with regard to European emission standards for cars below 1,4 litres Directive 70/220/EEC on the approximation of the laws of the Member States relating to measures to be taken against air pollution by emissions from motor vehicles (OJ L 226, 3.8.1989, p. 1). (13) Council Directive 91/441/EEC of 26 June 1991 amending Directive 70/220/EEC on the approximation of the laws of the Member States relating to measures to be taken against air pollution by emissions from motor vehicles (OJ L 242, 30.8.1991, p. 1). (14) Council Directive 93/59/EEC of 28 June 1993 amending Directive 70/220/EEC on the approximation of the laws of the Member States relating to measures to be taken against air pollution by emissions from motor vehicles (OJ L 186, 28.7.1993, p. 21). (15) Directive 94/12/EC of the European Parliament and the Council of 23 March 1994 relating to measures to be taken against air pollution by emissions from motor vehicles (OJ L 100, 19.4.1994, p. 42). (16) Directive 96/69/EC of the European Parliament and of the Council of 8 October 1996 amending Directive 70/220/EEC on the approximation of the laws of the Member States relating to measures to be taken against air pollution by emissions from motor vehicles (OJ L 282, 1.11.1996, p. 64). (17) Directive 98/69/EC of the European Parliament and of the Council of 13 October 1998 relating to measures to be taken against air pollution by emissions from motor vehicles (OJ L 350, 28.12.1998, p. 1). (18) Directive 2001/1/EC of the European Parliament and of the Council of 22 January 2001 amending Council Directive 70/220/EEC concerning measures to be taken against air pollution by emissions from motor vehicles (OJ L 35, 6.2.2001, p. 34). (19) Directive 2001/100/EC of the European Parliament and of the Council of 7 December 2001 amending Council Directive 70/220/EEC on the approximation of the laws of the Member States on measures to be taken against air pollution by emissions from motor vehicles (OJ L 16, 18.1.2002, p. 32). (20) Directive 2004/3/EC of the European Parliament and of the Council of 11 February 2004 amending Council Directives 70/156/EEC and 80/1268/EEC as regards the measurement of carbon dioxide emissions and fuel consumption of N1 vehicles (OJ L 49, 19.2.2004, p. 36). (21) OJ L 275, 20.10.2005, p. 1. Directive as last amended by Commission Directive 2006/51/EC (OJ L 152, 7.6.2006, p. 11). (22) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (23) The OASIS format refers to the technical specifications of OASIS Document SC2-D5, Format of Automotive Repair Information, version 1.0, 28 May 2003 (available at: http://www.oasis-open.org/committees/download.php/2412/Draft%20Committee%20Specification.pdf) and of Sections 3.2, 3.5, 3.6, 3.7 and 3.8 of OASIS Document SC1-D2, Autorepair Requirements Specification, version 6.1, dated 10.1.2003 (available at: http://lists.oasis-open.org/archives/autorepair/200302/pdf00005.pdf), using only open text and graphic formats. (24) OJ L 171, 29.6.2007, p. 1. (25) OJ L 238, 15.8.1989, p. 43. ANNEX I EMISSION LIMITS Table 1 Euro 5 emission limits Reference mass (RM) (kg) Limit values Mass of carbon monoxide (CO) Mass of total hydrocarbons (THC) Mass of non-methane hydrocarbons (NMHC) Mass of oxides of nitrogen (NOx) Combined mass of total hydrocarbons and oxides of nitrogen (THC + NOx) Mass of particulate matter (PM) Number of particles (1) (P) L1 (mg/km) L2 (mg/km) L3 (mg/km) L4 (mg/km) L2 + L4 (mg/km) L5 (mg/km) L6 (#/km) Category Class PI CI PI CI PI CI PI CI PI CI PI (2) CI PI CI M  All 1 000 500 100  68  60 180  230 5,0 5,0 N1 I RM  ¤ 1 305 1 000 500 100  68  60 180  230 5,0 5,0 II 1 305 < RM  ¤ 1 760 1 810 630 130  90  75 235  295 5,0 5,0 III 1 760 < RM 2 270 740 160  108  82 280  350 5,0 5,0 N2 2 270 740 160  108  82 280  350 5,0 5,0 Key: PI = Positive ignition, CI = Compression ignition Table 2 Euro 6 emission limits Reference mass (RM) (kg) Limit values Mass of carbon monoxide (CO) Mass of total hydrocarbons (THC) Mass of non-methane hydrocarbons (NMHC) Mass of oxides of nitrogen (NOx) Combined mass of total hydrocarbons and oxides of nitrogen (THC + NOx) Mass of particulate matter (PM) Number of particles (3) (P) L1 (mg/km) L2 (mg/km) L3 (mg/km) L4 (mg/km) L2 + L4 (mg/km) L5 (mg/km) L6 (#/km) Category Class PI CI PI CI PI CI PI CI PI CI PI (4) CI PI CI M  All 1 000 500 100  68  60 80  170 5,0 5,0 N1 I RM  ¤ 1 305 1 000 500 100  68  60 80  170 5,0 5,0 II 1 305 < RM  ¤ 1 760 1 810 630 130  90  75 105  195 5,0 5,0 III 1 760 < RM 2 270 740 160  108  82 125  215 5,0 5,0 N2 2 270 740 160  108  82 125  215 5,0 5,0 Key: PI = Positive ignition, CI = Compression ignition Table 3 Emission limit for the evaporative emissions test Mass of Evaporative Emission (g/test) 2,0 Table 4 Emission limit for the carbon monoxide and hydrocarbon tailpipe emissions after a cold start test Test temperature 266 K ( 7 °C) Vehicle Category Class Mass of carbon monoxide (CO) L1 (g/km) Mass of hydrocarbons (HC) L2 (g/km) M  15 1,8 N1 I 15 1,8 II 24 2,7 III 30 3,2 N2 30 3,2 (1) A number standard is to be defined as soon as possible and at the latest upon entry into force of Euro 6. (2) Positive ignition particulate mass standards apply only to vehicles with direct injection engines. (3) A number standard is to be defined for this stage. (4) Positive ignition particulate mass standards apply only to vehicles with direct injection engines. ANNEX II Amendments to Directive 70/156/EEC Directive 70/156/EEC is hereby amended as follows: 1. in Article 2 the following sentence shall be added after the last indent: If reference is made in this Directive to a separate Directive or Regulation it shall also include their implementing acts.; 2. the words or Regulation shall be added after the words separate Directive in the following provisions: Article 2, first indent; Article 2, ninth indent; Article 2, tenth indent; Article 2, fourteenth indent; Article 3(1); Article 3(4); Article 4(1)(c); Article 4(1)(d); Article 5(5); Article 6(3); Article 7(2); Article 13(4); Article 13(5); Annex I, first subparagraph; Annex III, Part III; Annex IV, Part II, first paragraph; Annex V Section 1(a); Annex V Section 1(b); Annex V Section 1(c); Annex VI, Side 2 of EC vehicle type-approval certificate; Annex VII(1), Section 4; Annex VII, footnote (1); Annex X, Section 2.1; Annex X, Section 3.3; Annex XI, Appendix 4, Meaning of letters: X; Annex XII, Section B(2); Annex XIV, Section 2(a); Annex XIV, Section 2(c); Annex XIV, Section 2(d); 3. the words or Regulations shall be added after the words separate Directives in the following provisions: Article 2, eight indent; Article 3(1); Article 3(2); Article 4(1)(a) first and second indents; Article 4(1)(b); Article 4(3); Article 5(4) third subparagraph; Article 5(6); Article 8(2); Article 8(2)(c); Article 9(2); Article 10(2); Article 11(1); Article 13(2); Article 14(1)(i); List of Annexes: title of Annex XIII; Annex I, first subparagraph; Annex IV, Part I, first and second lines; Annex IV, Part II, footnote (1) to the table; Annex V Section 1(b); Annex V Section 3; Annex V Section 3(a); Annex V Section 3(b); Annex VI, points 1 and 2; Annex VI, Side 2 of EC vehicle type-approval certificate; Annex X, Section 2.2; Annex X, Section 2.3.5; Annex X, Section 3.5; Annex XII, title; Annex XIV, Section 1.1; Annex XIV, Section 2(c); 4. the words or Regulation shall be added after the word Directive in the following provisions: Article 5(3) third subparagraph; Annex IV, Part I, footnote X to the table; Annex VI, Side 2 of EC vehicle type-approval certificate the heading of the tables; Annex VII(1) Section 2; Annex VII(1) Section 3; Annex VII(1) Section 4; Annex VIII, Sections 1, 2, 2.1, 2.2, and 3; Annex IX, Side 2 for complete or completed vehicles of category M1 points 45, 46.1 and 46.2; Annex IX, Side 2 for complete or completed vehicles of categories M2 and M3 points 45 and 46.1; Annex IX, Side 2 for complete or completed vehicles of categories N1, N2 and N3 points 45 and 46.1; Annex IX, Side 2 for incomplete vehicles of category M1 points 45 and 46.1; Annex IX, Side 2 for incomplete vehicles of categories M2 and M3 points 45 and 46.1; Annex IX, Side 2 for incomplete vehicles of categories N1, N2 and N3 points 45 and 46.1; Annex X, footnote 2; Annex X Section 1.2.2; Annex XI, Appendix 4, Meaning of letters: N/A; Annex XV, the heading of the table; The words or Regulations shall be added after the word Directives in the following provisions: Annex IX, Side 2 for complete or completed vehicles of category M1; Annex IX, Side 2 for complete or completed vehicles of categories M2 and M3; Annex IX, Side 2 for complete or completed vehicles of categories N1, N2 and N3; Annex IX, Side 2 for incomplete vehicles of category M1; Annex IX, Side 2 for incomplete vehicles of categories M2 and M3; Annex IX, Side 2 for incomplete vehicles of categories N1, N2 and N3; Annex XV; 5. in Article 8(2)(c) the words or Regulation(s) shall be added after the word Directive(s); 6. in Annex IV, part I, the heading of the table and point 2 shall be replaced by the following: Subject Directive/Regulation number Official Journal reference Applicability M1 M2 M3 N1 N2 N3 O1 O2 O3 O4 2. Emissions/Access to information ¦/ ¦/EC (EC) No ¦/ ¦ L ¦, ¦, p. ¦ X (1) X (1) X (1) X (1) 7. in Annex IV, part I, points 11 and 39 shall be deleted; 8. in Annex VII(4) the words or Regulation shall be added after the words in the case of a Directive; 9. in Annex VII(5) the words or Regulation shall be added after the words the latest Directive; 10. in Annex XI, Appendix 1, the heading of the table and point 2 shall be replaced by the following: Item Subject Directive/Regulation number M1  ¤ 2 500 (1) kg M1 > 2 500 (1) kg M2 M3 2 Emissions/Access to information ¦/ ¦/EC (EC) No ¦/ ¦ Q G + Q G + Q 11. in Annex XI, Appendix 1, points 11 and 39 shall be deleted; 12. in Annex XI, Appendix 2, the heading of the table and point 2 shall be replaced by the following: Item Subject Directive/Regulation number M1 M2 M3 N1 N2 N3 O1 O2 O3 O4 2 Emissions/Access to information ¦/ ¦/EC (EC) No ¦/ ¦ A A A A 13. in Annex XI, Appendix 2, points 11 and 39 shall be deleted; 14. in Annex XI, Appendix 3, the heading of the table and point 2 shall be replaced by the following: Item Subject Directive/Regulation number M2 M3 N1 N2 N3 O1 O2 O3 O4 2 Emissions/Access to information ¦/ ¦/EC (EC) No ¦/ ¦ Q Q Q 15. in Annex XI, Appendix 3, point 11 shall be deleted; 16. in Annex XI, Appendix 4, the heading of the table and point 2 shall be replaced by the following: Item Subject Directive/Regulation number Mobile crane of category N 2 Emissions/Access to information ¦/ ¦/EC (EC) No ¦/ ¦ N/A 17. in Annex XI, Appendix 4, point 11 shall be deleted. (1) For vehicles with a reference mass not exceeding 2 610 kg. At the manufacturer's request may apply to vehicles with a reference mass not exceeding 2 840 kg.;